Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 1 of 29 PageID #: 1605




                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

  SAMSUNG ELECTRONICS CO., LTD.,       )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )                 C.A. No. 15-1059-CFC-CJB
                                       )
  IMPERIUM IP HOLDINGS (CAYMAN), LTD., )                 JURY TRIAL DEMANDED
                                       )
       Defendant.                      )
                                       )

                 THIRD AMENDED AND SUPPLEMENTAL COMPLAINT


   OF COUNSEL:                                John W. Shaw (No. 3362)
   Jesse J. Jenner                            Andrew E. Russell (No. 5382)
   Steven Pepe                                SHAW KELLER LLP
   Kevin J. Post                              I.M. Pei Building
   Alexander E. Middleton                     1105 North Market Street, 12th Floor
   ROPES & GRAY LLP                           Wilmington, DE 19801
   1211 Avenue of the Americas                (302) 298-0700
   New York, NY 10036                         jshaw@shawkeller.com
   (212) 596-9000                             arussell@shawkeller.com

   Samuel L. Brenner                          Attorneys for Plaintiff Samsung Electronics
   ROPES & GRAY LLP                           Co., Ltd.
   Prudential Tower
   800 Boylston Street
   Boston, MA 02199
   (617) 951-7000

   Jonathan R. Ference-Burke
   Kathryn C. Thornton
   ROPES & GRAY LLP
   2099 Pennsylvania Avenue, N.W.
   Washington, DC 20006-6807
   (202) 508 4600


   Dated: December 23, 2020




                                          1
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 2 of 29 PageID #: 1606




                  Plaintiff Samsung Electronics Co., Ltd. (“Samsung”) alleges as follows for its Third

  Amended and Supplemental Complaint against Defendant Imperium IP Holdings (Cayman), Ltd.

  (“Imperium”):

                                    NATURE OF THE ACTION

                  1.     This is an action for breach of a contract that, upon information and belief,

  was negotiated at arms’ length between Defendant Imperium and third parties Sony Corporation

  and Sony Mobile Communications (USA) Inc. (f/k/a Sony Ericsson Mobile Communications

  (USA), Inc.) (collectively, “Sony”), sophisticated parties that, upon information and belief, were

  represented at all times by counsel and who entered into a contract with the consent and advice of

  that counsel. Samsung is a third-party beneficiary of the rights conveyed by Imperium to Sony

  under that contract.

                  2.     On March 30, 2011, Imperium filed a complaint in the United States District

  Court for the Eastern District of Texas, Sherman Division, against Sony Ericsson Mobile

  Communications (USA), Inc. (“Sony Mobile”), among other defendants, alleging infringement of

  five United States Patents. Imperium’s patent infringement case against Sony Mobile was

  assigned Civil Action No. 4:11-cv-163 (“the -163 action”).

                  3.     Imperium and Sony entered into a confidential Settlement and License

  Agreement (referred to herein as the “Sony License Agreement”) that granted rights to Sony and

  covered third parties (hereinafter “Licensee Third Parties”). In particular, under the terms of the

  Sony License Agreement, in exchange for payment of a negotiated, agreed-to amount, Imperium

  granted to Sony a license, release and covenant not to assert or enjoin Sony, its Affiliates and/or

  certain third parties, including Sony customers such as Samsung, with respect to patents owned by

  Imperium (the “Licensed Imperium Patents”). Upon information and belief, the execution of the




                                                   2
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 3 of 29 PageID #: 1607




  Sony License Agreement resolved all claims between the parties that were pending in the -163

  action.

                 4.     The Sony License Agreement further identified the scope of the rights

  negotiated for by the parties and granted by Imperium with respect to third party products covered

  under the Sony License Agreement (hereinafter “Covered Third Party Products”). Importantly,

  Imperium and Sony agreed that Covered Third Party Products would receive the benefit of the

  license, release, and covenant not to assert. Under the express terms of the Sony License

  Agreement, therefore, both Sony image sensors and third party products that operate in conjunction

  with, are offered for sale with, or otherwise benefit from incorporated Sony image sensors are

  licensed to the Licensed Imperium Patents. Moreover, in the Sony License Agreement, Imperium

  covenanted not to assert the Licensed Imperium Patents, among others, against any such Covered

  Third Party Products, such as the Samsung products at issue here, and covenanted not to rely upon

  Sony image sensors to satisfy any element of any claim of the Licensed Imperium Patents in any

  subsequent lawsuit. Upon information and belief, Sony negotiated for the inclusion of the license,

  release, and covenant, among other reasons, to benefit its customers, such as Samsung.

  Accordingly, Samsung is a third-party beneficiary under the Sony License Agreement.

                 5.     On June 9, 2014, Imperium filed suit against Samsung in the Eastern

  District of Texas (“the -371 action”). In its complaint in that action, Imperium alleged that

  Samsung infringes the United States Patent Nos. 6,271,884; 6,836,290; and 7,092,029 (the “-371

  Asserted Patents”) by manufacturing, using, selling, offering for sale, and/or importing devices

  with image sensors or camera functionality. The -371 Asserted Patents are Licensed Imperium

  Patents. Some of the Samsung products accused in the -371 action include Sony sensors.




                                                  3
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 4 of 29 PageID #: 1608




                 6.      Samsung filed its Answer in September 2014. At that time, Imperium had

  not yet produced a copy of the Sony License Agreement—a confidential agreement—to Samsung.

                 7.      Under the Patent Local Rules governing the -371 action, Imperium was

  required to provide detailed infringement contentions early in the case. In its initial disclosures,

  however, Imperium never, in the thousands of pages of contentions, identified a single Sony sensor

  as the basis for any infringement claim. Imperium’s contentions were never supplemented or

  amended during discovery to identify any Sony image sensors. Then, at the completion of fact

  discovery on September 9, 2015, Imperium for the first time made clear that it was, in fact, relying

  on Sony sensors as part of its infringement case.

                 8.      Following completion of fact discovery in the -371 action on September 9,

  2015, Imperium confirmed its breach of the Sony License Agreement when it provided its

  infringement contentions during expert discovery. In particular, certain claims of the -371

  Asserted Patents require an image sensor. And certain of the Samsung accused products include

  only a Sony image sensor. Accordingly, Imperium necessarily relied on licensed Sony image

  sensors to satisfy limitations of asserted claims, which is expressly prohibited by the terms of the

  Sony License Agreement, resulting in a breach of that agreement.

                 9.      Samsung promptly notified Imperium of its breach of the Sony License on

  September 24, 2015. Imperium then further breached the Sony License Agreement when, instead

  of immediately taking steps to correct its violation as required, Imperium argued that Samsung had

  waived raising an affirmative defense based on the Sony License Agreement in the -371 action.

                 10.     After being notified that Imperium was alleging that Samsung products

  incorporating Sony sensors infringed certain Imperium patents, Sony sent a letter dated

  November 11, 2015, to Imperium advising Imperium of its breach of the Sony License Agreement.




                                                   4
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 5 of 29 PageID #: 1609




  Sony further provided a Samsung representative with a redacted copy of the Sony License

  Agreement, pursuant to section 6.2.8 of that Agreement. Sony itself also again communicated

  with Imperium regarding Imperium’s apparent breach of and noncompliance with the Agreement.

  On January 12, 2016, Sony asked Imperium how Imperium’s expert’s position in the -371 action

  could be consistent with the Agreement. To Samsung’s knowledge, Imperium never provided a

  substantive response to this communication.

                 11.       Trial in the -371 action commenced on February 1, 2016, and concluded on

  February 8, 2016. At Imperium’s request, the Texas court did not permit Samsung to maintain a

  defense based on the Sony License Agreement during trial and instead reserved the issue for post-

  trial briefing. The jury returned a verdict of infringement on the -371 Asserted Patents (including

  by products that included Sony sensors), found one of the -371 Asserted Patents invalid, and

  awarded damages for the other two -371 Asserted Patents, including for infringement by products

  that use Sony sensors.

                 12.       After trial, Imperium argued and the Texas court found that Samsung had

  waived an affirmative defense based on the Sony License Agreement in the -371 action. As a

  result, the Texas court in the -371 action has not analyzed or interpreted the terms of the Sony

  License Agreement or otherwise adjusted damages to exclude products that use Sony sensors based

  on that Agreement.

                 13.       Once the jury found that Samsung’s products practice claims of Imperium’s

  patents, these products, to the extent they were not already licensed, automatically became licensed

  under an alternative definition of Covered Third Party Products in the Sony License Agreement.

  As a result, Imperium further breached the Sony License Agreement by maintaining its claim for

  and pursuing damages and ongoing royalties related to these products.




                                                   5
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 6 of 29 PageID #: 1610




                 14.    Imperium further breached the Sony License Agreement by (1) seeking

  ongoing royalties in its post-trial motions for additional Samsung products that include Sony

  sensors and had been more recently released, and (2) relying on the similarity of image sensors

  (including Sony sensors) to argue that such additional products infringe the asserted claims of the

  Asserted Imperium Patents because they are not colorably different from the accused products that

  were found to be covered by the asserted claims of the -371 Asserted Patents.

                 15.    The Texas court ruled on all post-trial briefing in 2017. The Texas court

  granted Imperium’s request for ongoing royalties for all products-in-suit (including for products

  that use Sony sensors). The Texas court also denied all Rule 50(b) JMOL motions and imposed

  enhanced damages, fees, and costs.

                 16.    Both parties appealed to the Court of Appeals for the Federal Circuit (“the

  Texas Appeals”). The Texas Appeals were coordinated with Imperium’s appeals from the Patent

  Trial and Appeal Board (“PTAB”), which had found two of the -371 Asserted Patents to be invalid

  (collectively, with the Texas Appeals, “the Federal Circuit Appeals”).

                 17.    On appeal, Imperium once again breached the Sony License Agreement by

  refusing to remedy its violation of the Sony License Agreement, instead maintaining that Samsung

  had waived any defense based on the Sony License Agreement.

                 18.    Imperium also breached the Sony License Agreement by relying on the

  similarity of image sensors to argue that the Texas court had erred in refusing to award ongoing

  royalties for additional products, including products that contain Sony sensors.

                 19.    The Federal Circuit Appeals have now been resolved in Samsung’s favor.

  On January 9, 2019, the Federal Circuit affirmed the PTAB’s decisions finding two of the -371

  Asserted Patents to be invalid. Imperium (IP) Holdings v. Samsung Elecs. Co., 747 F. App’x 859




                                                  6
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 7 of 29 PageID #: 1611




  (Fed. Cir. 2019); Imperium (IP) Holdings v. Samsung Elecs. Co., 747 F. App’x 862 (Fed. Cir.

  2019). On January 31, 2019, the Federal Circuit found that the third -371 Asserted Patent was also

  invalid. Because all three patents were invalid, the Federal Circuit reversed the judgment of

  liability that had been entered against Samsung in the -371 action. The Federal Circuit also found

  that all the remaining issues, including whether Samsung had waived a defense based on the Sony

  License Agreement, were mooted by the reversal of liability. Imperium IP Holdings (Cayman),

  Ltd. v. Samsung Elecs. Co., 757 F. App’x 974, 980 (Fed. Cir. 2019).

                 20.    Imperium petitioned for panel rehearing and rehearing en banc of the

  decision in the appeal from the -371 action. The Federal Circuit denied Imperium’s petition on

  April 18, 2019. Mandate issued from the appeals in the -371 action on April 25, 2019.

                 21.    Imperium petitioned the United States Supreme Court for review of the

  Federal Circuit’s decision on July 16, 2019. The Supreme Court denied Imperium’s petition on

  October 7, 2019.

                 22.    On September 25, 2020, Imperium (under its new name, Pictos

  Technologies Inc.) filed a Complaint at the International Trade Commission, naming Plaintiff

  Samsung Electronics Co., Ltd., along with Samsung Electronics America, Inc. and Samsung

  Semiconductor, Inc., as proposed respondents. Imperium alleged patent infringement and trade

  secret misappropriation and requested an exclusion order to preclude Samsung from importing

  certain imaging devices and products (such as mobile phones and tablets) containing such devices.

                 23.    On October 23, 2020, Samsung alerted Imperium that Imperium had

  accused products, including the Galaxy A50, Galaxy Note 8, Galaxy S8+, Galaxy S9+, Galaxy

  Note 10, Galaxy S10+, Galaxy S20+, Galaxy S20 Ultra, and Galaxy Note 20 Ultra, that include

  one or more Sony image sensors of infringing certain Licensed Imperium Patents. Samsung




                                                  7
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 8 of 29 PageID #: 1612




  requested that Imperium withdraw its ITC complaint as to those Samsung products containing one

  or more Sony image sensors.

                 24.     Imperium filed an Amended Complaint with the ITC on October 26, 2020.

  Imperium did not address Samsung’s concerns about the Sony License Agreement, but instead

  continued to allege patent infringement by Samsung. Specifically, Imperium claimed infringement

  of U.S. Patent No. 6,838,651; U.S. Patent No. 7,323,671; U.S. Patent No. 7,064,768; and U.S.

  Patent No. 7,800,145 (collectively, the “-1231 Asserted Patents”), each of which is licensed under

  the Sony License Agreement.

                 25.     Rather than narrow the list of accused products to exclude those with one

  or more Sony image sensors from its allegations, Imperium accused even more products of

  infringement, including additional products that also contain one or more Sony image sensors.

                 26.     On October 29, 2020, after filing the Amended Complaint, Imperium

  responded to Samsung’s letter, asserting that none of Samsung’s products are protected from

  infringement allegations under the Sony License Agreement.

                 27.     On November 25, 2020, the ITC instituted an investigation (No. 337-TA-

  1231) to determine issues of alleged patent infringement and trade secret misappropriation. The

  ITC set a 16-month target date for that investigation.

                 28.     Samsung has suffered significant harm from Imperium’s repeated breach of

  the Sony License Agreement. Ignoring its agreement with Sony, Imperium attempted to “double

  dip” in the -371 action by demanding damages and an ongoing royalty against Samsung based on

  the manufacture, use, and sale of products containing Sony image sensors that are immune from

  any infringement claim, because Imperium has already been compensated by Sony for these very

  same products. Moreover, Samsung suffers new and significant harm from Imperium’s recent




                                                   8
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 9 of 29 PageID #: 1613




  breach of the Sony License Agreement at the ITC, in which Imperium attempts to prevent Samsung

  from importing products that Imperium has already licensed and that are similarly immune from

  any infringement claim. Samsung has been and continues to be injured in its business or property,

  including through potential loss of profits, revenue, customers and potential customers, goodwill

  and product image, as we as through the expense incurred through its need to defend against

  Imperium’s improper claims of infringement in the -371 action and the -1231 Investigation.

                 29.    Based on its breach, under the express terms of the Sony License

  Agreement, Imperium is required to reimburse Sony and Samsung for the full amount of any

  damages recovery for these already-licensed products, along with reasonable costs and attorneys’

  fees caused or incurred in connection with Imperium’s breach.            Despite this contractual

  commitment, however, Imperium (which was formerly a Cayman Islands corporation, but has

  since converted to a Delaware corporation) has no product business to provide revenue. On

  information and belief, by virtue of its corporate structure and status as a non-practicing entity,

  Imperium has attempted to make itself judgment-proof, substantially eliminating any prospect for

  Samsung to recover its damages, fees and costs.

                                             PARTIES

                 30.    Plaintiff Samsung Electronics Co., Ltd. is a Korean company with its

  principal place of business at 416, Maetan 3-dong, Yeongtong-gu, Suwon-si, Gyeonggi-do 443-

  742, Korea.

                 31.    On information and belief, Defendant Imperium has a place of business at

  400 Madison Avenue, Second Floor, New York, New York 10022. On information and belief,

  though Imperium was originally incorporated in the Cayman Islands, Imperium has since

  converted to a Delaware Corporation named “Pictos Technologies Inc.”




                                                    9
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 10 of 29 PageID #: 1614




                                     JURISDICTION AND VENUE

                   32.     This Court has jurisdiction over the subject matter of this dispute pursuant

   to 28 U.S.C. § 1332 because the amount in controversy exceeds $75,000, excluding interest and

   costs, and this action is between a citizen of a state and a citizen of a foreign state. In addition,

   under 28 U.S.C. §§ 2201-2202, a current, actual and justiciable controversy exists between the

   parties, making a declaratory judgment action appropriate.

                   33.     On information and belief, Defendant is subject to this Court’s personal

   jurisdiction, consistent with principles of due process and the Delaware Long Arm Statute, at least

   because Defendant Imperium voluntarily entered into a binding Settlement and License Agreement

   containing a forum selection clause conferring exclusive jurisdiction with this Court, and that

   forms the basis for Plaintiff’s claims in this action.

                   34.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1), (b)(2)

   and (c)(2).

                                      GENERAL ALLEGATIONS

          THE IMPERIUM-SONY LITIGATION AND SETTLEMENT AGREEMENT

                   35.     On March 30, 2011, Imperium filed a complaint in the United States District

   Court for the Eastern District of Texas, Sherman Division, against Sony Ericsson Mobile

   Communications (USA) Inc., among other defendants, alleging infringement of five United States

   Patents.

                   36.     Imperium’s complaint alleged that Sony Mobile products that included

   image sensors infringed Imperium’s five patents.




                                                     10
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 11 of 29 PageID #: 1615




                  37.     Imperium and Sony (not just Sony Mobile) entered into a confidential

   Settlement and License Agreement. 1 Upon information and belief, this Agreement settled

   Imperium’s infringement claims, and Imperium’s complaint against Sony Mobile was dismissed

   on May 10, 2013.

                  38.     The Sony License Agreement identified and defined third-party products

   covered by the terms of that Agreement. In particular, the Sony License Agreement defined

   “Covered Third Party Products” to mean: “(i) Third Party products or services designed and

   marketed to operate in conjunction with or offered for sale or sold via a Licensed Product; or (ii)

   Third Party products or services that when running, using, operating within, or otherwise

   benefitting from the functionality of a Licensed Product is covered by any claim of the Licensed

   Patents.”

                  39.     The Sony License Agreement also identified and defined the third parties

   (hereinafter “Licensee Third Parties”) that are covered by that Agreement as “vendors, suppliers,

   manufacturers, developers, distributors, contractors, partners, hosts, dealers, resellers, retailers,

   value added resellers (VARs), original equipment manufacturers, maintenance and support service

   providers, purchasers, customers, and end-users of any Licensed Products or Covered Third Party

   Products but solely with respect to such Licensed Products or Covered Third Party Products. For

   the avoidance of doubt, suppliers to Licensee of components (including, but not limited to,

   suppliers to Licensee of camera modules and imaging sensors at issue in the Litigation) are

   Licensee Third Parties under this agreement with respect to those components provided to

   Licensee (including those camera modules and imaging sensors provided to Licensee).”




   1
       A copy of this Agreement was filed under seal as Exhibit A to D.I. 10.


                                                    11
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 12 of 29 PageID #: 1616




                  40.     The Sony License Agreement identified and defined the patents that are

   licensed (“Licensed Patents” or, as defined above, “Licensed Imperium Patents”) to include United

   States Patent Nos. 6,271,884; 6,836,290; 6,838,651; 7,064,768; 7,092,029; 7,323,671; and

   7,800,145.

                  41.     The Sony License Agreement identified and defined those products licensed

   (hereinafter “Licensed Products”) to mean “any past, present, and future products, product lines,

   services, devices, systems, components, network, hardware, software, method, process,

   functionality, feature, technology, instruction, or other instrumentality or any combination of the

   foregoing, and other offerings of Licensee. For avoidance of doubt, the inclusion of the term

   “licensed” in this definition does not convey the right to Licensee or its Affiliates to sub-License

   the Licensed Imperium Patents (except as otherwise provided herein). For the avoidance of doubt,

   Licensed Products shall encompass products supplied to Licensee by its third party suppliers.”

                  42.     Image sensors manufactured and/or sold by Sony are “Licensed Products”

   under the Sony License Agreement.

                  43.     The Sony License Agreement (§ 2.1) granted the following License:

   “Subject to the payment provided under Section 3 hereof, Licensor hereby grants to Licensee a

   fully paid-up, non-exclusive, non-sublicensable (except as provided in Section 5 below),

   nontransferable (except as provided in Section 5 below), perpetual, worldwide, irrevocable license

   under the Licensed Patents, to make, have made, use, import, export, distribute, sell (including

   loan and give away), offer for sale, provide, repair, maintain, support, dispose of, develop and

   advertise the Licensed Products and Covered Third Party Products. Licensee Third Parties are

   licensed under this Agreement if and only to the extent they manufacture, repair, maintain, support,

   provide, distribute, sell, offer for sale, export, import, use or otherwise dispose of Licensed




                                                   12
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 13 of 29 PageID #: 1617




   Products and Covered Third Party Products with respect to such Licensed Products or Covered

   Third Party Products.”

                  44.     The Sony License Agreement (§ 2.2) granted the following Release:

   “Effective upon the payment provided under Section 3 hereof, Licensor, and their successors and

   assigns, hereby voluntarily and irrevocably releases, acquits, and forever discharges (a) Licensee

   and its predecessors, successors, officers, directors, managers, members, employees, agents,

   experts, customers, suppliers, consultants and attorneys from any and all demands, damages,

   losses, attorneys’ fees, court costs, causes of action, liability, or claims for relief (of any kind,

   manner, nature, and description, known or unknown) arising from or related to: (i) infringement

   of the Licensed Patents solely with respect to the Licensed Products and the Covered Third Party

   Products; (ii) the Litigation, including but not limited, to the claims and counterclaims asserted in,

   and the conduct of the, Litigation; and (iii) the conduct of settlement negotiations before the

   Effective Date (except for representations and obligations expressly included in this Agreement)

   and (b) Licensee Third Parties (past and present) from any and all demands, damages, causes of

   action, liability or claims for relief (of any kind, manner, nature and description, known or

   unknown) arising from or related to making, having, made, using, importing, exporting,

   distributing, selling, offering for sale, developing or advertising Licensed Products and Covered

   Third Party Products with respect to such Licensed Products and Covered Third Party Products.”

                  45.     The Sony License Agreement (§ 2.4) stated that “Each Licensed Product

   and its provision, sale (including loan and give away), offer for sale, importation, exploitation,

   repair, maintenance, support, disposition and use shall remain licensed regardless of any

   subsequent transfers of such Licensed Product to or by any entity or individual.”




                                                    13
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 14 of 29 PageID #: 1618




                  46.     The Sony License Agreement (§ 2.6) granted the following Covenant Not

   to Assert or Enjoin: “Licensor, on behalf of itself, and its successors and assigns, covenants not to

   directly or indirectly, anywhere in the world, assert, make any claim, commence, or prosecute any

   lawsuit, action, or proceeding for infringement against any entity for infringement of the Licensed

   Patents with respect to Licensed Products or Covered Third Party Products. Licensor, on behalf

   of itself, and its successors and assigns, further covenants not to rely on any Licensed Product or

   the exploitation thereof (in whole or in part) to satisfy any element of any claim of the Licensed

   Patents. Licensor, on behalf of itself, and its successors and assigns, further covenants not to

   directly or indirectly seek, initiate, or pursue any legal remedy against Licensee including, without

   limitation, an order, prohibition, or injunction of any kind (e.g. a TRO, temporary or permanent

   injunction, exclusionary order) from any court or tribunal anywhere in the world that would in any

   way impair Licensee’s ability to make, have made, use, sell (including loan and give away), offer

   for sale, provide, repair, maintain, support, dispose of, export, and import Licensed Products. If

   Licensor or its successor or assignee, seeks a legal remedy in violation of the terms of this section,

   Licensor, its successor or assignee (as applicable) shall immediately take steps to correct the

   violation and shall reimburse Licensee, and customers and suppliers of Licensee, for all reasonable

   costs, fees, and damages caused or incurred in connection with the violation.”

                  47.     The Sony License Agreement (§ 2.8) contained language excluding certain

   third parties, but qualified that exclusion as follows: “Excluded Party shall not, however, include

   any Licensee Third Parties with respect to Licensed Products or Covered Third Party Products

   (regardless of whether or not they are included in subsections (i)-(iii) of this Section 2.8) (by way

   of example and not of limitation, an Entity which is a purchaser or end-user of a Sony imaging

   sensor is not an Excluded Party with respect to that Sony imaging sensor).”




                                                    14
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 15 of 29 PageID #: 1619




                  48.     The Sony License Agreement (§ 6.5) stated that “all disputes and litigation

   regarding this Agreement, its construction and matters connected with its performance be subject

   to the exclusive jurisdiction of the state and federal courts located in Delaware.”

                  49.     The Sony License Agreement stated (§ 6.2.8) that “Licensee may disclose

   to its suppliers, customers, potential customers and other Third Parties with which it has a current

   or potential commercial relationship that it is licensed under the Licensed Patents and the extent

   to which it is licensed, provided that Licensee may not disclose any of the terms of consideration

   of Section 3.1 hereunder.”

                                           THE -371 ACTION

                  50.     On June 9, 2014, Imperium filed a complaint alleging patent infringement

   against Plaintiff in the Eastern District of Texas.

                  51.     In its complaint, Imperium alleged that Samsung infringes United States

   Patent Nos. 6,271,884 (“’884 patent”); 6,836,290 (“’290 patent”); and 7,092,029 (“’029 patent”)

   (the -371 Asserted Patents) by manufacturing, using, selling, offering for sale, and/or importing

   devices with image sensors or camera functionality. These three patents are Licensed Imperium

   Patents under the Sony License Agreement.

                  52.     Samsung purchases image sensors from Sony for use in certain products,

   including products accused by Imperium of infringing the -371 Asserted Patents.

                  53.     Samsung sought expedited relief in this Court from Imperium’s violation in

   the -371 action. Imperium opposed Samsung’s motion in this Court on the ground that the

   applicability of the Sony License Agreement would be best resolved in the -371 action, including

   because the Texas court in was familiar with the parties, the patents, and the technology. Despite

   this, after this Court stayed the present case, Imperium repeatedly argued that the Texas court




                                                     15
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 16 of 29 PageID #: 1620




   should not consider the merits of Samsung’s Sony License Agreement and instead argued that

   Samsung had waived any defense based on the Sony License Agreement. Imperium argued this

   on multiple occasions, including on January 28, 2016, in its pre-trial brief, and on January 29, 2016

   during the Pre-Trial Conference.

                  54.     At the Pre-Trial Conference on January 29, 2016, the Texas court deferred

   ruling on whether any defense based on the Sony License Agreement was waived until after trial.

                  55.     Trial commenced on February 1, 2016, and concluded on February 8, 2016.

   The jury found that one of the -371 Asserted Patents, the ’290 patent, was invalid, and returned a

   verdict that certain of the accused products infringed the -371 Asserted Patents, including products

   that use Sony image sensors. The jury awarded $4,840,772.00 in damages for infringement of the

   ’884 patent and $2,129,608.50 in damages for infringement of the ’029 patent. No damages were

   awarded for infringement of the ’290 patent. The Federal Circuit has since affirmed the finding

   that the ’290 patent was invalid, and vacated the infringement verdicts and damages awards.

                  56.     Following trial, the Texas court ordered briefing on issues related to the

   Sony License Agreement. Imperium again argued that the Texas court should not consider the

   Sony License Agreement on grounds of waiver. As a result, the Texas court has not analyzed or

   interpreted the terms of the Sony License Agreement, instead determining that Imperium had not

   concealed its reliance on Sony image sensors and that Samsung had waived an affirmative defense

   based on the Sony License Agreement. The Federal Circuit has since vacated those findings of

   non-concealment and waiver as moot.

                  57.     On September 21, 2016, Imperium moved for an ongoing royalty for the

   accused Samsung products and future products. On October 24, 2016, Imperium identified three




                                                    16
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 17 of 29 PageID #: 1621




   additional Samsung products for which it sought an ongoing royalty. At least one of these models

   also uses a Sony image sensor.

                  58.     The Texas court denied all Rule 50(b) JMOL motions and also awarded

   enhanced damages based on a finding of willful infringement. The Texas court also ordered that

   Imperium was entitled to an ongoing royalty, and ordered further briefing on the amount of the

   ongoing royalty and products so covered.

                  59.     Both parties filed Notices of Appeals with the Court of Appeals for the

   Federal Circuit, but these appeals were stayed pending resolution of Imperium’s requested ongoing

   royalty in the -371 action.

                  60.     On June 2, 2017, Imperium argued that it was entitled to an ongoing royalty

   for additional Samsung-Sony products based on the fact that they contained the same image sensor.

                  61.     On September 13, 2017, the Texas court issued decisions setting the

   ongoing royalty rate for products-in-suit, but refused to extend the ongoing royalty to additional

   products. The Texas court also granted Imperium’s request for fees and costs. The Federal Circuit

   has since vacated these awards because it found the -371 Asserted Patents invalid.

                  62.     The parties subsequently filed updated Notices of Appeal to the Federal

   Circuit to include the September 13, 2017 decision. The Federal Circuit lifted the stay on October

   4, 2017 and Samsung filed its opening brief in the cross-appeals from the -371 action on November

   20, 2017.

                  63.     In January 2018, Imperium filed its opening brief in the cross-appeals from

   the -371 action. Imperium’s opening brief opposed Samsung’s appeal of the Texas court’s finding

   that Samsung had waived a defense based on the Sony License Agreement. Imperium also argued

   that the waiver applied to ongoing royalties, such that it could collect ongoing royalties on




                                                   17
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 18 of 29 PageID #: 1622




   Samsung-Sony products. Imperium’s opening brief also argued that the district court erred by

   denying ongoing royalties for additional products beyond the products in suit, including those that

   contain Sony image sensors, because those products contain the same image sensors as the

   products in suit.

                  64.    The Federal Circuit held oral argument in the coordinated appeals from the

   -371 action and from the PTAB on January 8, 2019.

                  65.    The Federal Circuit ruled in Samsung’s favor in the appeals from the -

   371 action and the PTAB. On January 9, 2019, the Federal Circuit issued decisions affirming the

   PTAB’s findings that the challenged claims of the ’290 and ’029 patents are invalid, including all

   claims asserted in the -371 action. Imperium (IP) Holdings v. Samsung Elecs. Co., 747 F. App’x

   859 (Fed. Cir. 2019); Imperium (IP) Holdings v. Samsung Elecs. Co., 747 F. App’x 862 (Fed. Cir.

   2019). On January 31, 2019, the Federal Circuit issued a decision reversing-in-part and affirming-

   in-part the judgment in the -371 action. The Federal Circuit reversed with respect to the ’884

   patent, finding that the Texas court should have granted judgment as a matter of law of invalidity,

   and affirmed the jury’s verdict of invalidity with respect to the ’290 patent. Because the asserted

   claims of all three patents had been found invalid, the Federal Circuit vacated the remaining

   findings, damages award, and fees judgment as moot. Imperium IP Holdings (Cayman), Ltd. v.

   Samsung Elecs. Co., 757 F. App’x 974, 980 (Fed. Cir. 2019).

                  66.    Because it was vacated as moot, there is no longer any finding in Texas with

   respect to the Sony License Agreement.

                  67.    Imperium did not petition for rehearing in its appeals from the PTAB.




                                                   18
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 19 of 29 PageID #: 1623




                  68.     Imperium petitioned for panel rehearing and rehearing en banc in the

   appeals from the -371 action. The Federal Circuit denied Imperium’s petitions. The Federal

   Circuit’s mandate in the appeals from the -371 action issued on April 25, 2019.

                  69.     Imperium petitioned for a writ of certiorari, challenging the Federal

   Circuit’s reversal of the judgment with respect to the ’884 patent on July 16, 2019. The Supreme

   Court denied Imperium’s petition on October 7, 2019.

                                    THE -1231 INVESTIGATION

                  70.     On September 25, 2020, Imperium (under its new name, Pictos

   Technologies Inc.) filed a Complaint with the International Trade Commission, naming Samsung

   Electronics Co., Ltd.; Samsung Electronics America, Inc.; and Samsung Semiconductor as

   proposed respondents, alleging patent infringement and trade secret misappropriation, and

   requesting that the ITC institute an investigation.

                  71.     Although Samsung alerted Imperium that certain accused products

   identified in the Complaint are licensed under the Sony License Agreement because they include

   at least one Sony image sensor and requested that Imperium withdraw these assertions, Imperium

   filed an Amended Complaint on October 26, 2020, asserting the -1231 Asserted Patents—each of

   which is licensed under the Sony License Agreement

                  72.     In its Amended Complaint, Imperium asserted the -1231 Asserted Patents

   and requested an exclusion order against an expanded list of accused products, including those that

   Samsung identified as having Sony image sensors. In disregard of Samsung’s notice to Imperium

   that Imperium seeks to enforce the -1231 Asserted Patents against products containing Sony image

   sensors, Imperium reasserted in its Amended Complaint that it “does not seek exclusion of any of




                                                    19
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 20 of 29 PageID #: 1624




   [Samsung’s] products using digital imaging devices licensed pursuant to a valid licensing

   agreement.”

                  73.      Indeed, Imperium made this statement despite its assertion in the same

   Amended Complaint that its “licensees,” including Sony, “practice each of the [-1231] Asserted

   Patents.” As part of its complaint, Imperium thus represents that Sony image sensors (including

   the same image sensors that are in some accused Samsung products) practice the -1231 Asserted

   Patents. Imperium’s allegations for domestic industry (necessary for jurisdiction at the ITC) rely

   on the same assertions that underlie the applicability of the Sony License Agreement: Samsung’s

   products include Sony image sensors that practice the Licensed Imperium Patents.

                  74.      In a letter to Samsung’s counsel on October 29, 2020, Imperium denied that

   Samsung or its products are entitled to protection under the Sony License Agreement. Samsung

   sent a second letter on November 6, 2020, concerning Imperium breach of the Sony License

   Agreement. Imperium did not respond.

                  75.      The ITC instituted the -1231 Investigation on November 25, 2020, based on

   Imperium’s allegations of patent infringement and trade secret misappropriation. The ITC set a

   16-month target date.

                                       IMPERIUM’S BREACH

                  76.      Image sensors manufactured and/or sold by Sony are “Licensed Products”

   under the Sony License Agreement.

                  77.      Samsung purchases image sensors from Sony for use in certain products,

   including certain of the accused Samsung Products in both the -371 action and -1231 Investigation.

                  78.      The Sony image sensors are “Licensed Products” under the Sony License

   Agreement even after they are sold to Samsung.




                                                   20
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 21 of 29 PageID #: 1625




                  79.     Samsung, because of its purchase and use of Sony image sensors, is a third-

   party beneficiary under the Sony License Agreement.

                  80.     Samsung, including its subsidiaries, as a customer and/or end user of Sony

   image sensors, is a “Licensee Third Party” under the Sony License Agreement with respect to any

   purchased Sony image sensors or any “Covered Third Party Products.”

                  81.     Likewise, Samsung’s subsidiaries, as, for example, vendors, suppliers,

   manufacturers, developers, distributors, contractors, partners, hosts, dealers, resellers, retailers,

   value added resellers (VARs ), original equipment manufacturers, maintenance and support service

   providers, purchasers, customers and/or end-users of Licensed Products and/or Samsung’s

   Covered Third Party Products are also “Licensee Third Parties” under the Sony License Agreement

   with respect to those Covered Third Party Products and enjoy third-party beneficiary rights under

   the Sony License Agreement.

                  82.     Imperium has granted a license and release to Sony and its customers

   (including Samsung) for any Licensed Products or Covered Third Party Products, and, as part of

   that license, covenanted not to rely on any Licensed Product (such as Sony image sensors) “or the

   exploitation thereof” to “satisfy any element of any claim” of any of the Licensed Imperium

   Patents.

                  83.     Imperium has accused Samsung products of infringement, including

   Samsung products that use only Sony image sensors.

                  84.     Imperium has necessarily relied upon Sony image sensors to satisfy at least

   one element of at least one claim of at least one -371 Asserted Patent.




                                                    21
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 22 of 29 PageID #: 1626




                  85.     Imperium has relied upon the inclusion of Sony image sensors in Samsung

   products and that those Sony image sensors practice the -1231 Asserted Patents in support of its

   domestic industry theory in the -1231 Action.

                  86.     “Covered Third Party Products” are defined by the Sony License

   Agreement as “(i) Third Party products or services designed and marketed to operate in

   conjunction with or offered for sale or sold via a Licensed Product; or (ii) Third Party products or

   services that when running, using, operating within, or otherwise benefitting from the functionality

   of a Licensed Product is covered by any claim of the Licensed Patents.”

                  87.     The accused Samsung-Sony Products are “Covered Third Party Products”

   under the Sony License Agreement. First, the accused Samsung-Sony Products are “Covered Third

   Party Products” under the first definition because the accused Samsung-Sony Products are

   “designed and marketed to operate in conjunction with . . . a Licensed Product,” namely the Sony

   image sensors. Second, under Imperium’s theory in the -371 action that the accused Samsung-

   Sony Products infringe the -371 Asserted Patents, then they are “Covered Third Party Products”

   under the second definition as products that are “covered by [a] claim of the Licensed Patents.”

   Third and similarly, under Imperium’s domestic industry theory in the ITC that certain Sony image

   sensors practice the -1231 Asserted Patents, any accused Samsung product using these image

   sensors is necessarily a “Covered Third Party Product” under the second definition for the same

   reason.

                  88.     Because Samsung’s products with Sony sensors are Covered Third Party

   Products, Imperium has breached the Sony License Agreement by asserting that such products

   infringe the patents asserted in the -371 action; by maintaining this assertion after the jury verdict;




                                                     22
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 23 of 29 PageID #: 1627




   and, most recently, by asserting that such products infringe the patents asserted in the -1231

   Investigation.

                    89.   Imperium has opposed taking any steps to remedy its breach of the Sony

   License Agreement. Imperium argued to this Court that this Court should not resolve the

   applicability of the Sony License Agreement because the license’s applicability should be resolved

   in the -371 action. But Imperium then argued in the -371 action that the license’s applicability

   should not be resolved in the -371 action either, under a theory of waiver. Imperium repeated its

   opposition in post-trial motions for ongoing royalties, and again on appeal. Imperium now

   compounds the issue by seeking to assert additional patents licensed under the Sony License

   Agreement against Samsung products incorporating Sony image sensors in the -1231

   Investigation.

                    90.   Imperium has also repeatedly breached and continues to breach the Sony

   License Agreement by seeking to transfer this lawsuit out of the District of Delaware, despite its

   agreement to litigate disputes concerning the Sony License Agreement in Delaware.

                                       CLAIMS FOR RELIEF

                                            COUNT ONE
                                         (Breach of Contract)

                    91.   Samsung re-alleges and incorporates by reference its allegations set forth in

   Paragraphs 1-90 above.

                    92.   As described above, Imperium and Sony entered into a Settlement and

   License Agreement, in which Imperium agreed to grant a license and release to Sony and its

   customers, including Samsung, for any Licensed Products or Covered Third Party Products.

                    93.   As part of that Sony License Agreement, Imperium covenanted not to

   “assert, make any claim, commence, or prosecute any lawsuit, action, or proceeding for



                                                   23
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 24 of 29 PageID #: 1628




   infringement of the Licensed Patents with respect to Licensed Products or Covered Third Party

   Products.” Samsung products with Sony image sensors are “Covered Third Party Products” under

   both alternative definitions of this term.

                  94.     Imperium further covenanted not to rely on any Licensed Product (such as

   Sony image sensors) “or the exploitation thereof” to “satisfy any element of any claim” of any of

   the Licensed Imperium Patents.

                  95.     Imperium also covenanted that if it “s[ought] a legal remedy in violation”

   of the terms identified supra in Paragraph 40, it “shall immediately take steps to correct the

   violation.”

                  96.     Sony customers, including Samsung, are beneficiaries of the License,

   Release, and Covenant Not to Assert or Enjoin provisions of the Sony License Agreement.

                  97.     Pursuant to the Sony License Agreement, third parties, such as Samsung,

   which purchase Sony image sensors, are Third Party Licensees and have the protections outlined

   in the Sony License Agreement as third parties, without any other obligation to Sony.

                  98.     This benefit to third-party purchasers of Sony image sensors, like Samsung,

   was and is a material part of the Sony License Agreement.

                  99.     Imperium breached its contractual commitment by accusing Samsung

   products that operate in conjunction with, are offered for sale with, or otherwise benefit from an

   incorporated Sony image sensor of infringement of the Asserted Imperium Patents, including by

   relying on Sony image sensors to attempt to satisfy elements of claims of Licensed Imperium

   Patents.

                  100.    Once the jury in the -371 action found that Samsung products with Sony

   sensors practice the claims of Imperium’s patents, Imperium further breached its contractual




                                                   24
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 25 of 29 PageID #: 1629




   commitment by refusing to acknowledge that such products are Covered Third Party Products

   under the Sony License Agreement and by maintaining its claim that such products infringe and

   that it is entitled to damages for such infringement.

                  101.    Imperium further breached its contractual commitment by failing to

   “immediately take steps to correct” its violation, instead arguing in the -371 action that Samsung

   had waived invoking the protections of the Sony License Agreement as a defense.

                  102.    Imperium further breached its contractual commitment by seeking ongoing

   royalties for accused Samsung products containing Sony image sensors, including those that the

   jury determined are “covered by [a] claim of the Licensed Patents,” and so necessarily are

   “Covered Third Party Products” under the second definition of that term in the Sony License.

                  103.    Imperium further breached its contractual commitment by seeking ongoing

   royalties for certain of Samsung’s new products that Imperium argues are no more than “colorable

   variations” of the products in the -371 action because they use the same image sensors.

                  104.    Imperium further breached its contractual commitment by repeating these

   arguments on appeal.

                  105.    Imperium further breached its contractual commitment by asserting certain

   Licensed Imperium Patents against Samsung products containing one or more Sony image sensors

   in the Complaint in the -1231 Investigation.

                  106.    Imperium further breached its contractual commitment by failing to remedy

   its breach and instead by asserting Licensed Imperium Patents against Samsung products

   containing one or more Sony image sensors in the Amended Complaint in the -1231 Investigation,

   despite Samsung’s notice of the breach to Imperium.




                                                    25
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 26 of 29 PageID #: 1630




                  107.    As a result of this contractual breach (including of at least §§ 2.1, 2.2, and

   2.6 of the Sony License Agreement), Samsung has been and continues to be injured in its business

   or property, including without limitation potential loss of profits, revenue, customers and potential

   customers, goodwill and product image, and expense incurred through its continued need to defend

   against Imperium’s improper claims of infringement.

                                            COUNT TWO
                                        (Declaratory Judgment)

                  108.    Samsung re-alleges and incorporates by reference its allegations set forth in

   Paragraphs 1-107 above.

                  109.    There is a dispute between the parties concerning whether Imperium

   breached its contractual obligations in the Sony License Agreement by accusing Samsung products

   that operate in conjunction with, are offered for sale with, or otherwise benefit from incorporated

   Sony image sensors of infringing the Licensed Imperium Patents.

                  110.    There is a dispute between the parties concerning whether Imperium

   breached its contractual obligations in the Sony License Agreement by seeking ongoing royalties

   for Covered Third Party Products that were accused products in the -371 action.

                  111.    There is a dispute between the parties concerning whether Imperium

   breached its contractual obligations in the Sony License Agreement by seeking ongoing royalties

   for certain of Samsung’s products that are Covered Third Party Products.

                  112.    There is a dispute between the parties concerning whether Imperium is

   breaching its contractual obligations in the Sony License Agreement by seeking an exclusion order

   in the -1231 Investigation for certain of Samsung’s products that are Covered Third Party Products.

                  113.    The disputes are of sufficient immediacy and reality to warrant the issuance

   of a declaratory judgment.



                                                    26
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 27 of 29 PageID #: 1631




                  114.    By arguing waiver in the -371 action and on appeal, and by filing a Petition

   for Certiorari with the U.S. Supreme Court, Imperium has breached and made clear it will continue

   to breach its contractual obligation to “immediately take steps to correct the violation” of its

   contractual obligations absent intervention from this Court.

                  115.    By asserting that the -1231 Investigation does not seek to exclude products

   using Sony image sensors (or “digital imaging devices licensed pursuant to a valid licensing

   agreement”) while simultaneously asserting claims against products that Samsung has explained

   have at least one Sony image sensor, Imperium has breached and continues to breach its contractual

   obligation to “immediately take steps to correct the violation” of its contractual obligations absent

   intervention from this Court.

                  116.    Samsung therefore seeks declaratory judgment that Imperium has breached

   its contractual obligations to third-party beneficiary Samsung by bringing and maintaining a patent

   infringement claim with respect to the patents asserted in the -371 action against Samsung products

   that operate in conjunction with, are offered for sale with, or otherwise benefit from at least one

   incorporated Sony image sensor.

                  117.    Samsung further seeks declaratory judgment that Imperium has breached its

   contractual obligations to third-party beneficiary Samsung by seeking ongoing royalties in a patent

   infringement claim with respect to the Asserted Imperium Patents against Covered Third Party

   Products.

                  118.    Samsung further seeks declaratory judgment that Imperium has breached its

   contractual obligations to third-party beneficiary Samsung by bringing and maintaining a patent

   infringement claim with respect to the patents asserted in the -1231 Investigation against Samsung




                                                    27
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 28 of 29 PageID #: 1632




   products that operate in conjunction with, are offered for sale with, or otherwise benefit from at

   least one incorporated Sony image sensor.


                                        PRAYER FOR RELIEF

           WHEREFORE, Samsung prays for a judgment that:

                      A.   Imperium is liable for breach of contract;

                      B.   Samsung is a third-party beneficiary of the Sony License Agreement;

                      C.   Samsung is a Licensee Third Party with respect to its products that operate

   in conjunction with, are offered for sale with, or otherwise benefit from any incorporated Sony

   image sensor;

                      D.   Imperium has breached its contractual obligations to Samsung by

   maintaining its claim of infringement of any Licensed Imperium Patent against Covered Third

   Party Products and Samsung products that operate in conjunction with, are offered for sale with,

   or otherwise benefit from at least one incorporated Sony image sensor;

                      E.   Imperium is enjoined preliminarily and permanently from maintaining any

   claim of infringement of any Licensed Patent against any Covered Third Party Product and any

   Samsung product that contains at least one incorporated Sony image sensor, including in the -1231

   Investigation;

                      F.   Imperium shall pay to Samsung the amount of damages that Samsung

   proves at trial;

                      G.   Samsung shall recover its expenses, costs, and attorneys’ fees in accordance

   with Rule 54(d) of the Federal Rules of Civil Procedure and/or Imperium’s contractual obligations

   to Samsung;




                                                    28
Case 1:15-cv-01059-CFC-CJB Document 133 Filed 12/28/20 Page 29 of 29 PageID #: 1633




                 H.       Samsung shall receive such other and further relief as the Court deems just

   and proper.


                                          JURY DEMAND

          Samsung demands a trial by jury on all issues so triable.


                                                     Respectfully submitted,


                                                     /s/ John W. Shaw
    OF COUNSEL:                                      John W. Shaw (No. 3362)
    Jesse J. Jenner                                  Andrew E. Russell (No. 5382)
    Steven Pepe                                      SHAW KELLER LLP
    Kevin J. Post                                    I.M. Pei Building
    Alex E. Middleton                                1105 North Market Street, 12th Floor
    ROPES & GRAY LLP                                 Wilmington, DE 19801
    1211 Avenue of the Americas                      (302) 298-0700
    New York, NY 10036                               jshaw@shawkeller.com
    (212) 596-9000                                   arussell@shawkeller.com

    Samuel L. Brenner                                Attorneys for Plaintiff Samsung Electronics
    ROPES & GRAY LLP                                 Co., Ltd.
    Prudential Tower
    800 Boylston Street
    Boston, MA 02199
    (617) 951-7000

    Jonathan R. Ference-Burke
    Kathryn C. Thornton
    ROPES & GRAY LLP
    2099 Pennsylvania Ave., NW
    Washington, DC 2006-6807
    (202) 508-4600

    Dated: December 23, 2020




                                                   29
